--------------------------------------------------------------------------------

Exhibit 10.1
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE FEDERAL OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR HYPOTHECATED IN ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH LAWS AS MAY BE APPLICABLE OR, AN OPINION OF COUNSEL THAT AN EXEMPTION
FROM SUCH APPLICABLE LAWS EXIST.
 
CONVERTIBLE NOTE

    $350,000 Issuance Date: January 29, 2015       Maturity Date: January 29,
2016

 
FOR VALUE RECEIVED, Vapor Corp., a Delaware corporation (the “Borrower”), with
its principal offices located  at 3001 Griffin Road, Dania Beach, FL 33312,
hereby promises to pay to the order of Vaporin, Inc., a Delaware corporation
(the “Holder”) with its principal offices at 4400 Biscayne Boulevard, Miami, FL
33137, or at such other address as the Holder designates in writing to the
Borrower, the principal sum of Three Hundred Fifty Thousand and No/100 Dollars
($350,000), on the Maturity Date.


1.             Principal, Interest and Maturity. Interest on this Convertible
Note (“Note”) shall be computed at an annual rate of twelve percent (12%) based
on a 360-day year, payable in arrears on the Maturity Date at which time all
accrued and unpaid interest shall be immediately due and payable, provided,
however, if the merger between Borrower and Holder (the “Merger”) as set forth
in that certain Agreement and Plan of Merger dated December 17, 2014 does not
close on or before May 31, 2015 (the “End Date”), the Maturity Date shall
accelerate and become due June 1, 2015.  While in default, this Note shall bear
interest at the rate of 18% per annum or such maximum rate of interest allowable
under the laws of the State of Florida, if less.  Payments shall be made in
lawful money of the United States.


2.             Conversion to Common Stock.  If Merger does not close by the End
Date or in the Event of Default (as described below), this Note shall be
convertible into shares of Borrower common stock at a price per share equal to
85% of the Borrower’s closing price on May 29, 2015 (the “Conversion
Price”).  If the Merger closes prior to the End Date, this Note shall not be
convertible.  By February 28, 2015, the Borrower shall submit a Listing of
Additional Shares notification form with the Nasdaq Stock Market (“Nasdaq”) and
take other actions required by Nasdaq in order to receive approval of the
issuance of the shares underlying this Note.  This Note shall not be convertible
until such time as Nasdaq approves the issuance of the shares underlying this
Note (unless the Borrower’s common stock is no longer listed on
Nasdaq).  Additionally, if required by Nasdaq, the Borrower shall use its best
efforts to receive shareholder approval of the issuance of shares underlying
this Note prior to the End Date.  The number of shares convertible under this
Note shall be limited to 19.99% of the Borrower’s common stock as of the date of
this Note.
 

 

 

 

 
3.             Anti-Dilution Protection.


(a)           In the event, prior to the payment of this Note, that the Borrower
shall issue any of its shares of common stock as a stock dividend or shall
subdivide the number of outstanding shares of common stock into a greater number
of shares, then, in either of such events, the Conversion Price  shall be
increased proportionately; and, conversely, in the event that the Borrower shall
reduce the number of outstanding shares of common stock by combining such shares
into a smaller number of shares, then, in such event, the Conversion Price shall
be decreased proportionately.  Any dividend paid or distributed upon the common
stock in shares of any other class of capital stock of the Borrower or
securities convertible into shares of common stock shall be treated as a
dividend paid in common stock.  In the event that the Borrower shall pay a
dividend consisting of the securities of any other entity or in cash or other
property, upon the next conversion of this Note, the Holder shall receive the
securities, cash, or property which the Holder would have been entitled to if
the conversion occurred immediately prior to the record date of such dividend.


(b)           In the event, prior to the payment of this Note, that the Borrower
shall be recapitalized by reclassifying its outstanding common stock (other than
into shares of common stock with a different par value, or by changing its
outstanding shares of common stock to shares without par value), or in the event
the Borrower or a successor corporation, partnership, limited liability company
or other entity (any of which is defined as a “Corporation”) shall consolidate
or merge with or convey all or substantially all of its, or of any successor
Corporation’s property and assets to any other Corporation or Corporations (any
such other Corporation being included within the meaning of the term “successor
Corporation” used in the context of any consolidation or merger of any other
Corporation with, or the sale of all or substantially all of the property of any
such other Corporation to, another Corporation or Corporations), or in the event
of any other material change in the capital structure of the Borrower or of any
successor Corporation by reason of any reclassification, reorganization,
recapitalization, consolidation, merger, conveyance or otherwise, then, as a
condition of any such reclassification, reorganization, recapitalization,
consolidation, merger or conveyance, a prompt, proportionate, equitable, lawful
and adequate provision shall be made whereby in lieu of the securities of the
Borrower theretofore issuable upon the conversion of this Note, the Holder upon
conversion shall receive the securities or assets as may be issued or paid as a
result of the foregoing; and in any such event, the rights of the Holder of this
Note to any adjustment in the number of shares of common stock obtainable upon
conversion of this Note, as provided, shall continue and be preserved in respect
of any shares, securities or assets which the Holder becomes entitled to
obtain.  Notwithstanding anything herein to the contrary, this Section 3 shall
not apply to a merger with a subsidiary provided the Borrower is the continuing
Corporation or involving a subsidiary merger and provided further such merger
does not result in any reclassification, capital reorganization or other change
of the securities issuable under this Note.  The foregoing provisions of this
Section 3(b) shall apply to successive reclassifications, capital
reorganizations and changes of securities and to successive consolidations,
mergers, sales or conveyances.
 

 

 

 

 
(c)           In the event the Borrower, at any time while this Note shall
remain outstanding, shall sell all or substantially all of its assets, or
dissolve, liquidate, or wind up its affairs, prompt, proportionate, equitable,
lawful and adequate provision shall be made as part of the terms of any such
sale, dissolution, liquidation, or winding up such that the Holder of this Note
may thereafter receive, upon exercise hereof, in lieu of the securities of the
Borrower which it would have been entitled to receive, the same kind and amount
of any shares, securities or assets as may be issuable, distributable or
payable  upon any such sale, dissolution, liquidation or winding up with respect
to each common share of the Borrower; provided, however, that in the event of
any such sale, dissolution, liquidation or winding up, the conversion provisions
of this Note shall terminate on a date fixed by the Borrower, such date so fixed
to be not earlier than 6:00 p.m., New York time, on the 30th day after the date
on which notice of such termination of conversion provisions of this Note has
been given by mail to the Holder of this Note at such Holder’s address as it
appears on the books of the Borrower.


4.             Event of Default.  Upon an Event of Default, the entire unpaid
balance of this Note then outstanding, together with accrued interest thereon,
if any, shall be and become immediately due and payable upon written notice from
the Holder.  For purposes of this Note, an “Event of Default” shall consist of
any of the following events:


(a)           The Borrower shall fail to pay any portion of the obligations,
which shall become due and payable to Holder under this Note, whether at the
Maturity Date or at any accelerated date of maturity or at any other date fixed
for payment (the “Obligations”).


(b)           The Borrower shall commence any case, proceeding or other action
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency,  or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking other relief with respect to its debts; or a
court shall enter an order for relief or any such adjudication or appointment,
which case, proceeding or action or order, adjudication, or appointment, as the
case may be, remains undismissed, undischarged or unbonded for a period of 30
days, then, or any time thereafter during the continuance of any of such events.


(c)           A judgment for money damages (or the equitable equivalent) shall
be entered against the Borrower, which has not been vacated or stayed within 10
days of entry.


(d)           Any material representation or warranty of the Borrower herein
shall prove to have been false in any material respect upon the date when made.


(e)           The occurrence of a default under any material indebtedness of the
Borrower resulting from other than the failure to timely pay interest or
principal of such indebtedness which results in the acceleration of the maturity
of such indebtedness.
 
5.             Prepayment.


(a)           This Note may be prepaid in whole or in part at any time for cash
without the Holder’s prior written consent.


(b)           All payments made on this Note shall be applied first to any
interest accrued to the date of such payment with the remainder applied toward
principal.
 

 

 

 

 
6.             Miscellaneous.


(a)           All makers and endorsers now or hereafter becoming parties hereto
jointly and severally waive demand, presentment, notice of non-payment and
protest.


(b)           This Note may not be changed or terminated orally, but only with
an agreement in writing, signed by the parties against whom enforcement of any
waiver, change, modification, or discharge is sought with such agreement being
effective and binding only upon attachment hereto.


(c)           This Note and the rights and obligations of the Holder and of the
undersigned shall be governed and construed in accordance with the laws of the
State of Florida.


(d)           Upon the occurrence of an Event of Default under this Note, the
Borrower shall, upon demand, pay to the Holder the amount of any and all
reasonable costs and expenses (including reasonable attorneys’ fees) that Holder
may incur in connection with the enforcement or collection of this Note.
 
(e)          No failure or delay on the part of the Holder hereof in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.  All rights and remedies existing hereunder are cumulative
to, and not exclusive of, any rights or remedies.


(f)           The Borrower hereby, to the fullest extent permitted by applicable
law, waives presentment, demand, notice (including without limitation notice of
default (except as otherwise specifically set forth herein), notice of protest,
notice of intention to accelerate maturity, notice of acceleration of maturity
and notice of nonpayment or dishonor), protest and all other demands and notices
in connection with delivery, acceptance, performance, default, acceleration or
enforcement of or under this Note, and the bringing of suit and diligence in
taking any action to collect amounts owing hereunder or in proceeding against
any of the rights and properties securing payment hereof, and is directly and
primarily liable for the amount of all sums owing or to be owing hereon.  No
extension of the time for the payment of this Note made by agreement with any
person now or hereafter liable for the payment of this Note shall operate to
release, discharge, modify, change or affect the original liability of the
Borrower under this Note.


(g)           To the extent that Holder receives any payment on account of any
of Borrower’s Obligations, and any such payment(s) or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
subordinate and/or required to be repaid to a trustee, receiver or any other
person or entity under any bankruptcy act, state or federal law, common law or
equitable cause, then, to the extent of such payment(s) received, the Borrower’s
Obligations or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment(s) had not been received
by the Holder and applied on account of Borrower’s Obligations.
 

 

 

 

 
(h)           All notices, offers, acceptance and any other acts under this Note
(except payment) shall be in writing, and shall be sufficiently given if
delivered to the addressees in person, by FedEx or similar receipted next
business day delivery, or by facsimile or email delivery followed by overnight
next business day delivery to the Borrower at the address set forth above  (or
such other address as the Borrower may by notice to the Holder may designate
from time to time) and to the Holder at the address set forth above (or such
other address as the Holder by notice to the Borrower may designate from time to
time).  Time shall be counted to, or from, as the case may be, the date of
delivery.


[Signature Page Follows]
 

 

 

 

 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
Issuance Date.

        BORROWER:       VAPOR CORP.      
 
By:
/s/ Jeffrey E. Holman   Jeffrey E. Holman, Chief Executive Officer

 

 

 